                                                                                           Jacqulyn S. Loftin, Esq.
LAMONICA HERBST & MANISCALCO, LLP                                                                            Partner
Moving Forward. Staying Ahead.®                                                            Direct Dial: 516.804.1557
                                                                                               jsl@lhmlawfirm.com


                                                      April 30, 2020


    Via Electronic Filing
    Honorable Stuart M. Bernstein
    United States Bankruptcy Court
    Southern District of New York
    One Bowling Green
    New York, NY 10004-1408


                             In Re: High Quality Nutrition Company, LLC
                                    Chapter 7
                                    Case No. 19-13675 (SMB)


    Dear Judge Bernstein:

           Our firm is counsel to Salvatore LaMonica, solely in his capacity as the Chapter 7
    Trustee of the High Quality Nutrition Company, LLC (the “Debtor”) estate pending in the
    United States Bankruptcy Court, Southern District of New York (the “Court”).
            This letter is to notify all parties of the withdrawal of the Notice of Sale of the Debtor’s
    Intellectual Property filed with the Court on April 29, 2020, docket entry 128.
            Thank you for your consideration.

                                                              Respectfully submitted,



                                                              Jacqulyn S. Loftin




        3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
